Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 8 (Figure 9A) in the reply filed on September 29, 2022 is acknowledged.  The traversal is on the ground(s) that Species 1 should be included and examined with Species 8 because the specification states that these embodiments are useable together.  This is not persuasive.  Species 1 and Species 8 are two subcombinations of the invention that are disclosed as usable together in a single combination.  Applicant notes this combination in paragraph [0049] of the instant specification.  However, paragraphs [0021], [0022] and [0046] disclose that the sports ball may be provided with either the lattice structure (Species 1) or spherically-shaped homogeneous shell (Species 8).  Note Figures 1A and 9A showing the separate embodiments.  Thus, the instant specification teaches that the subcombinations are separately usable and do not overlap in scope.  Further, the applicant has not stated that the embodiments are obvious variants.  The subcombinations are therefore found to be distinct.  Attention is directed to MPEP 806.05(c) and 806.05(d) for information relating to the claiming of combinations and subcombinations following a restriction requirement.  
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title states that the ball is a non-inflatable sports ball, however, claims 5 and 6 define an inflatable bladder.  
The disclosure is objected to because of the following informalities: the language “to provide a soccer ball by growing pig bladder cells onto a scaffold” is unclear in describing the known soccer ball.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuttle (US 2008/0099994).  Regarding claim 1, Tuttle discloses a sports ball construction comprising a surface layer (12) and a single piece spherically shaped homogeneous shell (14) disposed below the surface layer.  Note Figure 3 showing a plurality of openings in the shell.  Note paragraph [0026] stating that the small holes (18B) have a diameter of 3 mm.
Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krysiak (US 2008/0032834).  Regarding claim 1, Krysiak discloses a sports ball construction comprising a surface layer (18) and a spherically-shaped homogeneous shell (16) disposed below the surface layer.  Note paragraph [0030] stating that the carcass (16) can be injected within a mold to form the carcass.  Thus, Krysiak teaches a single-piece spherically shaped homogeneous shell as recited.  Regarding the limitation for the shell to comprise openings having a dimension that is smaller than 1 cm, note paragraph [0037] defining channels (36) within the shell.  These channels define a plurality of openings in the shell.  Further, Krysiak states that the preferred depth is 0.7-4 mm and the preferred width is 4-8 mm.  Thus, Krysiak teaches a dimension of the openings to be smaller than 1 cm as recited.  
Regarding claim 2, note paragraph [0030] stating that the carcass (16) can be made from a synthetic polymer plastic material.
Regarding claim 3, note paragraph [0030] stating that the carcass (16) can be injection molded.  
Regarding claim 4, the injection molding of the carcass defines an integrally fabricated complete shell.  
Regarding claims 5 and 6, Krysiak provides a bladder (12) having a reinforcing element (14).  
Regarding claim 10, note Figures 1, 2, and 6 showing the openings evenly distributed about the surface of the shell.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tuttle (US 2008/0099994) in view of Lenig (US 2009/0137350).  Regarding claim 2, note paragraph [0026] stating that the shell is made from rubber or other similar elastic materials.  However, Tuttle does not particularly teach the use of a polymeric material.  Lenig reveals that it is known in the art of sports balls having openings in the intermediate layer to form the intermediate layer from plastic or an elastomer such as rubber.  Note paragraph [0049].  It would have been obvious to one of ordinary skill in the art to form the shell of Tuttle from plastic in order to take advantage of that material’s well known physical characteristics such as durability.  It is noted that the plastic material defines a polymeric material as recited.  
Claims 3, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle (US 2008/0099994) in view of Molinari (US 2013/0161876).  Regarding claim 3, Tuttle lacks the teaching for forming the shell by injection molding.  Molinari discloses that it is known in the art of sports balls comprising a hollow shell with perforations to form the ball by injection molding.  Note paragraph [0039] and Figures 6 and 7 of Molinari.  It would have been obvious to one of ordinary skill in the art to form the shell of Tuttle by injection molding in order to facilitate manufacture of the shell.  
Regarding claim 4, Tuttle lacks the teaching for the spherical shell to be integrally fabricated.  Molinari reveals that it is known in the art of practice golf balls formed from a spherical shell having perforations therein to integrally fabricate the one-piece shell.  Note paragraph [0011] and Figures 1 and 2.  It would have been obvious to one of ordinary skill in the art to form the shell of Tuttle as a one-piece integrally fabricated shell in order to facilitate manufacture of the perforated shell and provide a shell without a seam.  Note paragraphs [0004], [0007] and [0008] of Molinari.    
Regarding claim 9, Tuttle lacks the teaching for the shell of his practice golf ball to comprise no more than four openings.  Molinari reveals that it is known in the art of practice golf balls to provide the hollow shell with one opening (102).  Note paragraph [0029] and Figure 1 of Molinari.  Molinari states that the number of openings can be determined by a person having ordinary skill in the art depending on the final use for the hollow shell.  Thus, Molinari establishes the number of openings as a result-effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 21444.05(II)(B).  Thus, lacking a showing of criticality for the particular number of openings by the demonstration of a new and unexpected result, it would have been obvious to one of ordinary skill in the art to form the ball of Tuttle with no more than four openings in order to alter the play characteristics of the sports ball.  
Regarding claim 10, Tuttle teaches a practice golf ball including the shell having apertures distributed thereon.  However, Tuttle does not particularly teach that the openings are evenly distributed over the shell.  Molinari reveals a hollow shell having apertures for use as a golf practice device.  Further, note Figure 2 showing the openings evenly distributed across the surface of the ball.  It would have been obvious to one of ordinary skill in the art to evenly distribute the openings across the shell of Tuttle in order to evenly distribute the weight of the shell.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tuttle (US 2008/0099994) in view of Nesbitt (US 2002/0010037).  Regarding claim 7, Tuttle states that the golf ball has lesser rebound when struck by a golf club.  Note paragraph [0014].  Tuttle also states that the soft-shelled structure of the ball absorbs the impact of a swing and travels only a fraction of the distance.  Note paragraph [0028].  However, Tuttle lacks the teaching for the ball to bounce with the characteristics as recited.  Nesbitt reveals that it is known in the art of golf to perform a drop rebound test where the ball is dropped from a height of 100 inches onto a steel plate and rebounds about 80-90 inches.  Note paragraph [0067].  Further, it is noted that Tuttle establishes the material and openings within the shell as a result-effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 21444.05(II)(B).  Tuttle states that the material and openings within the shell effect the travel distance of the ball when struck by a golf club.  Note paragraph [0028].  Thus, given Tuttle’s suggestion to provide a golf ball that bounces less than a conventional golf ball and Nesbitt’s teaching that a known golf ball dropped from a height of 100 inches onto a steel plate rebounds about 80-90 inches, it would have been obvious to one of ordinary skill in the art to form the ball of Tuttle such that it bounces about 0.5 meters when dropped on a steel plate from a height of 2 meters in order to provide a practice golf ball having particular rebound characteristics.  It is noted that this limitation is considered to be obvious lacking a showing of criticality for the particular dimensions by the demonstration of a new and unexpected result obtained therefrom.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2008/0032834) in view of Pinto (US 2016/0030813).  Regarding claim 7, Krysiak states that the sports ball may comprise a soccer ball.  Note paragraph [0027].   Further, note paragraph [0066] stating a desirability for providing a sports ball that meets official rules requirements.  Krysiak  also states that the position and number of openings may be modified according to the manufacturer’s preferences in order further enhance the playability of the sports ball.  Note Figures 20-22 and paragraphs [0065] and [0067].  However, Krysiak lacks the teaching for the bounce characteristics as recited.  Pinto reveals that it is known in the art of soccer balls to provide a ball that complies with FIFA requirements bounces 135-155 cm off of a steel plate when dropped from a height of two meters.  Note paragraph [0017] and Table 3.  Given Krysiak’s statement of desirability for the sports ball to meet official rules requirements and also the suggestion to modify the number of the openings and their positions, it would have been obvious to one of ordinary skill in the art to form the carcass of Krysiak such that the ball bounces at least 0.5 meters from a steel plate when dropped from a height of two meters in order to provide a ball that complies with FIFA requirements. It is noted that the particular bounce amount is considered to be obvious given the teachings of Krysiak and lacking a showing of criticality for the particular amount by the demonstration of a new and unexpected result obtained therefrom.  It is also noted that Krysiak establishes the number and position of the openings in the carcass layer to be result-effective variables, i.e., variables which achieve recognized results.  Note MPEP 21444.05(II)(B).  Thus, to modify the number of openings or their positions in the shell to achieve the bounce characteristics as recited is considered to be obvious to one of ordinary skill in the art.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2008/0032834) in view of Avis (US 2004/0213984).  Regarding claim 8, Krysiak states that the sports ball may comprise a soccer ball.  Note paragraph [0027].   Further, note paragraph [0066] stating a desirability for providing a sports ball that meets official rules requirements.  Krysiak  also states that the position and number of openings may be modified according to the manufacturer’s preferences in order further enhance the playability of the sports ball.  Note Figures 20-22 and paragraphs [0065] and [0067].  However, Krysiak lacks the teaching for the sphericity of the ball to be less than 5% after hitting a steel plate with a speed of 50 km/hr 2000 times as recited.  Avis reveals that it is known in the art of soccer balls to test the sphericity of the soccer ball by propelling the ball at approximately 50 km/hr toward a steel plate for 2000 cycles.  Note paragraph [0031].  Note also Figure 3 showing FIFA standards for sphericity of 1.5%.  Given Krysiak’ s statement of desirability for the sports ball to meet official rules requirements and also the suggestion to modify the number of the openings and their positions, it would have been obvious to one of ordinary skill in the art to form the carcass of Krysiak such that the ball deviates from sphericity by less than 5% after hitting a steel plate with a speed of 50 km/hr 2000 times in order to provide a ball that complies with FIFA requirements.  It is noted that the particular percentage is considered to be obvious given the teachings of Krysiak and lacking a showing of criticality for the particular amount by the demonstration of a new and unexpected result obtained therefrom.  It is noted that Krysiak establishes the number and position of the openings in the carcass layer to be result-effective variables, i.e., variables which achieve recognized results.  Note MPEP 21444.05(II)(B).  Thus, to modify the number of openings or their positions in the shell to achieve the particular percentage is considered to be obvious to one of ordinary skill in the art.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2008/0032834).  Regarding claim 9, Krysiak teaches various embodiments for the openings in the sports ball.  Note paragraph [0065] and Figures 20-22.  Krysiak also states that other numbers of grooves can also be defined into the outer surface of the ball.  Note paragraph [0067] stating that the grooves in the sports ball allow for easier grasping, handling, passing shoot, controlling and playing ability of the ball.  Thus, Krysiak establishes the number and positioning of the openings in the carcass as result-effective variables, i.e., variables which achieve recognized results.  Note MPEP 21444.05(II)(B).  It would have been obvious to one of ordinary skill in the art to modify the number of openings in the carcass to only four in order to provide a smaller amount of added control to the sports ball.  It is noted that the particular number of openings within the carcass of Krysiak is considered to be obvious given the teachings of Krysiak and lacking a showing of criticality for the particular number by the demonstration of a new and unexpected result obtained therefrom.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN B WONG/Primary Examiner, Art Unit 3711